Citation Nr: 1730817	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-32 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for service connection for a fractured right fourth finger.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to lumbar spondylosis and degenerative disc disease.

3.  Entitlement to service connection for neuropathy of the left lower extremity.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for irritable bowel syndrome (IBS) as secondary to service-connected PTSD.

6.  Entitlement to service connection for a dental disorder other than bruxism.

7.  Entitlement to a compensable rating for acne vulgaris.

8. Entitlement to an increased disability rating in excess of 10 percent for bunions of the great toes.

9.  Entitlement to an evaluation in excess of 10 percent for a bilateral flatfoot disability.

10.  Entitlement to a disability evaluation in excess of 10 percent for left ankle tendonitis.

11.  Entitlement to a disability evaluation in excess of 20 percent for lumbar spondylosis and degenerative disc disease.

12.  Entitlement to an evaluation in excess of 30 percent prior to September 15, 2014, and in excess of 50 percent thereafter for PTSD with general anxiety, depression, alcohol abuse (also claimed as sleep disorder) and bruxism.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Rocktashel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, May 2008, January 2011, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).


In April 2012 and March 2014, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

The Board notes that the issue of entitlement to an effective date prior to September 21, 2011, for an award of a 20 percent evaluation for right lower extremity radiculopathy was previously on appeal and was the subject of remand by the United States Court of Appeals for Veterans Claims (Court).  A March 2014 Board decision granted the claim.  Therefore, the issue is no longer in appellate status and is resolved.

In correspondence dated May 18, 2017, the Veteran elected to proceed pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  

In June 2016, the Veteran's then representative of record submitted for review a letter denying the Veteran's request for VA Vocational Rehabilitation and Employment (VR&E) services.  The Veteran's VRE file, which is not of record, is potentially relevant to the claims on appeal.  As such, this appeal must be remanded to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

The Board next notes that the VA examiner who conducted the September 2014 VA hip disorders examination indicated that no service treatment records were available for review at the time of rendering the opinions.  As the review of service treatment records is necessary for an accurate medical opinion on the question of direct service connection, an addendum medical opinion which considers the service treatment records is required.

The September 2014 VA peripheral nerves examination found a diagnosis of sciatica in the left lower extremity.  The examination report further shows abnormal sensitivity test results for five nerves other than the sciatic nerve.  The Board requires an opinion as to whether each of the nerves indicated is due to the service-connected lumbar spine disorder, or another service-connected disorder.  The opinion should address the September 2014 VA spine examination which found no radiculopathy.

With respect to the dental disorder claim, the March 2014 Board remand directed the AOJ to obtain a dental examination and opinion.  The Board requested the medical examiner to interpret the Veteran's service dental treatment records.  Subsequently, an October 2014 dental examination was performed.  The examiner noted, however, that no dental treatment records were available.  As dental treatment records have subsequently been associated with the claims file, an addendum medical opinion is required to ensure the medical opinion is adequate and substantially in compliance with prior Board remand directives.

With respect to the evaluation of acne vulgaris, the October 2007 VA examination showed the Veteran was treated with topical clindamycin solution benzoyl peroxide wash, and Elidel 1 percent cream within the prior twelve months.  The examination report noted near constant use of these, and that neither is a corticosteroid or an immunosuppressive.  The examination report also noted that acne was located on the face and hands.  It was noted to affect less than 40 percent of the face and neck.  It was noted to be extremely mild on the hands, manifesting as two to three papules per hand.  A September 2014 VA examination reported similar findings, in particular for this purpose, that the acne affects less than 40 percent of the face and neck.  

The Veteran's acne vulgaris has been evaluated under Diagnostic Code 7899-7806, pertaining to dermatitis or eczema.  The Board finds that remand is warranted because the term "less than 40 percent" as used in the examination reports is not precise enough for rating purposes under this diagnostic code.  Under DC 7806, ratings are established for multiple percentages of area affected, for example, where at least 5 percent but less than 20 percent of exposed areas are affected, etc.  Thus, an addendum opinion is warranted to enable the Board to properly evaluate the disorder under DC 7806.

With regard to the evaluation of bunions of the great toes, the Veteran's disability is evaluated at 10 percent disabling under Diagnostic Codes 7819-5278, essentially relating to acquired pes cavus (claw foot).  The disorder was previously evaluated under Diagnostic Codes 5288-5280, for unilateral hallux valgus.  The September 2014 VA examination report stated findings for a hallux valgus evaluation, but not for a pes cavus evaluation.  Moreover, it was determined that the Veteran also has hammer toes, which is potentially relevant to the pes cavus evaluation.  A remand is required to obtain the information necessary to evaluate the disability under the current Diagnostic Code, and to obtain a medical opinion as to whether the hammer toes are a result of the hallux valgus or pes planus disorders.  

With respect to the evaluations of the lumbar spine and the left ankle, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The VA examination reports for the ankle and spine reveal that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the Veteran must be provided new VA examinations, which provide range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

With respect to the evaluation of PTSD, in the September 2014 VA psychiatric examination, it was noted that the Veteran was last evaluated for PTSD in 2012.  There are no records in the claims file for such an evaluation.  VA treatment records cover only the December 2012 time period.  Therefore, on remand, records of the 2012 PTSD evaluation should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA clinic records from the Atlanta VA Medical Center and the Tennessee Valley Health Care System (HCS) are associated with the record (please note there are significant time gaps), including specifically identifying whether there is any record of psychiatric treatment in 2012.  Additionally, associate with the claims folder the Veteran's VR&E record.  If there is no record of a psychiatric evaluation in the VA treatment records for 2012, then make a formal finding as to the same, and ask the Veteran to identify any private treatment records regarding his PTSD.

2.  Direct the claims file to the examiner who conducted the September 2014 VA hip disorders examination, if available, to provide the following opinions:

      a) whether any left hip disorder found, including any arthritic condition thereof, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service.  

      b) whether any left hip disorder more likely, less likely, or at least as likely as not is caused by or the result of the Veteran's bilateral pes planus, bilateral bunions, lumbar spine, or left ankle disabilities, or the aggregate effect of those service-connected disabilities, to include any altered gait or weight bearing due to those disabilities.

      c) whether the Veteran's bilateral pes planus, bilateral bunions, lumbar spine, or left ankle disabilities, or the aggregate effect of those service-connected disabilities, aggravates (e.g., permanently worsens beyond the normal progression of that disease) his left hip disorder.

The claims file, service treatment records, and post-service treatment records must be reviewed.

2.  Direct the claims file to the examiner who conducted the September 2014 VA peripheral nerve disorders examination, if available, to provide opinions as to whether, for the left lower extremity, each of the nerves indicated as abnormal in the September 2014 VA examination report is due to the service-connected lumbar spine disorder, another service-connected disorder, or a nonservice-connected disorder.  The opinion should address the inconsistent evidence of the September 2014 VA spine examination which found no radiculopathy.

3.  Direct the claims file to the examiner who conducted the October 2014 VA dental conditions examination.  The examiner should review the service treatment records and provide opinions as to the following:

      a) state the current diagnosis for any dental disorder found, to include whether the Veteran has any loss of tooth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyelitis, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.  

      b) for any dental disorder found, whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) due to any dental trauma during military service.  

      c) specifically interpret the Veteran's service dental treatment, including stating whether such teeth were filled or extracted (and when such treatment occurred), or whether the Veteran was fitted with a prosthesis (such as a bridge) as a result of any additional pathology that developed after 180 days of the Veteran's entrance into service.

4.  Direct the claims file to the examiner who conducted the September 2014 VA skin conditions examination.  After a review of the record, the examiner should identify the percentage of entire body are affected or the percentage of exposed body area affected for the October 2007 and September 2014 skin conditions examinations, if possible.  The percentages should be expressed in terms consistent with Diagnostic Code 7806 (i.e. less than 5 percent, at least 5 percent but less than twenty percent, or twenty to forty percent, etc.).  If the examiner determines that a new examination is required, one should be scheduled.

5.  Schedule the Veteran for VA ankle and lumbar spine examinations to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine, left ankle and bilateral foot disabilities.  The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include an evaluation of any neurologic impairments attributable to service-connected degenerative disc disease of the lumbar spine, if any.  

The examiner should provide information sufficient to evaluate the disability under Diagnostic Code 5278, pes cavus and Diagnostic Code 5276, flat feet.  The examiner should exclude any symptom that is not a result of the Veteran's pes planus or hallux valgus.  Adequate reasoning should be provided for such exclusion.

Additionally, the examiner must include range of motion testing in the following areas for the lumbar spine, the left ankle and both feet:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

With respect to the left ankle, similar findings should be reported for the right ankle. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative, if any, a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

